         Case 4:19-cv-00616-LPR Document 66 Filed 01/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

SCOTT M. JOHNSON                                                       PLAINTIFF /
                                                               COUNTER DEFENDANT

v.                            Case No. 4:19-cv-00616-LPR

SHEFFIELD FINANCIAL, A DIVISION                                      DEFENDANT /
OF BRANCH BANKING AND                                         COUNTER CLAIMANT /
TRUST COMPANY                                               THIRD-PARTY PLAINTIFF

v.

JOSHUA JOHNSON                                            THIRD-PARTY DEFENDANT


                                      JUDGMENT

      Consistent with the Orders previously issued in this case, it is CONSIDERED, ORDERED,

and ADJUDGED that Scott Johnson’s Fair Credit Reporting Act claim is DISMISSED WITHOUT

PREJUDICE, Scott Johnson’s state common law claims are DISMISSED WITH PREJUDICE,

and Sheffield Financial’s breach of contract claim(s) are REMANDED to the Circuit Court of

Lonoke County, Arkansas.


      IT IS SO ADJUDGED this 22nd day of January 2021.



                                                ________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE
